DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, specification, and drawings filed 05/09/2022 have been considered and entered.
Information Disclosure Statement
 The information disclosure statement(s) (IDS) submitted on 05/09/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.
Drawings
The drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings. 
Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered.
Regarding the objections, Applicant argued that the amendment overcame said objections; the Examiner is in agreement, therefore said objections have been withdrawn. 
Regarding the 103 prior art obviousness rejections of independent claims 1, 9, and 18, Applicant argued that the amendment to include the previously indicated allowable subject matter of claim 16 overcame said rejections; the Examiner is in agreement, therefore said rejections have been withdrawn.
Regarding the 103 prior art obviousness rejection of claim 13, Applicant argued that the amendment overcame said rejection; the Examiner is in agreement, noting in particular that the amendment is consistent with the Examiner’s suggestion in the previous Office Action dated 12/09/2021, and therefore said rejections are withdrawn.
Claim Interpretation
The Examiner notes that the claim interpretation of claims 13-15 is within the scope of—and fully supported by—parent application 15853391; see previous Office Action dated 12/09/2021 for context.
Allowable Subject Matter
Claim(s) 1-28 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 9, and 18, 
the reasons for allowance are substantially similar to Office Action dated 12/09/2021, the Examiner emphasizing the present amendments sufficiently include the previously indicated allowable subject matter of claim 16 as put forth therein.
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 13, 
the reasons for allowance are substantially similar to Office Action dated 12/09/2021, the Examiner emphasizing the present amendment is based upon the Examiner suggestion therein.
Dependent claim(s) 14-15 thereof is/are likewise allowed. Dependent claim(s) 16-17 thereof are indicated as allowable for substantially the same reasons as put forth in the Office Action dated 12/09/2021.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303)297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856